     Case 2:20-cv-11193-SB-AFM Document 18 Filed 02/26/21 Page 1 of 2 Page ID #:59




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     LALA SLOATMAN, individually, and               )     Case No.
11
     on behalf of all others similarly situated,    )
12   Plaintiff,                                     )       2:20-cv-11193-SB-AFM
13   vs.                                            )
     THE LEGAL LEADS, INC.;                         )
14
     EXPRESS MARKETING SOLUTION,                    )     NOTICE OF VOLUNTARY
15   INC.; LAW OFFICES OF JOSEPH S.                 )     DISMISSAL OF ACTION WITH
     NOURMAND – NOURMAND                            )     PREJUDICE AS TO PLAINTIFF
16
     LEGAL; and DOES 1 through 10,                  )     AND WITHOUT PREJUDICE AS
17   inclusive, and each of them,                   )     TO THE PUTATIVE CLASS.
18
     Defendants.                                    )
                                                    )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant           to         the               Fed.            R.     Civ.   P.
25   Respectfully submitted this 26th Day of February, 2021,
26
                                               By: s/Adrian R. Bacon Esq.
27
                                                    Adrian R. Bacon
28                                                Attorney for Plaintiff



                                         Notice of Dismissal - 1
     Case 2:20-cv-11193-SB-AFM Document 18 Filed 02/26/21 Page 2 of 2 Page ID #:60




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on February 26, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on February 26, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
